         Case 2:19-cv-02491-JAR-JPO Document 666 Filed 12/14/20 Page 1 of 2




                          In the United States District Court
                               For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,
                                     Case No. 2:19-cv-2491 (This Document
v.                                   Relates to Case Nos. 2:13-cr-20070-
                                     DDC-4, United States v. Terry D.
                                     Tillman, and 2:19-cv-02083-JAR-JPO,
                                     Terry D. Tillman v. United States)
United States of America,
       Respondent.

                                Notice of Submission


       Petitioner Terry D. Tillman submits his sworn statement in compliance with the

Court’s October 15, 2020 order.1

                                               Respectfully submitted,


                                               s/ Melody Brannon
                                               MELODY BRANNON, #17612
                                               Federal Public Defender for the
                                               District of Kansas
                                               117 SW 6th Avenue, Suite 200
                                               Topeka, Kansas 66603-3840
                                               Phone: 785/232-9828
                                               Fax: 785/232-9886
                                               Email: melody_brannon@fd.org

                                               s/ Kirk Redmond
                                               KIRK C. REDMOND, #18914
                                               First Assistant Federal Public
                                               Defender
                                               117 SW 6th Avenue, Suite 200
                                               Topeka, KS 66603-3840
                                               Phone: 785/232-9828
                                               Fax: 785/232-9886
                                               kirk_redmond@fd.org


1   Doc. 588 at 59, 61.


                                           1
     Case 2:19-cv-02491-JAR-JPO Document 666 Filed 12/14/20 Page 2 of 2




                                                s/ Lydia Krebs
                                                LYDIA KREBS, #22673
                                                Assistant Federal Public Defender
                                                117 SW 6th Avenue, Suite 200
                                                Topeka, KS 66603-3840
                                                Phone: 785/232-9828
                                                Fax: 785/232-9886
                                                lydia_krebs@fd.org




                             CERTIFICATE OF SERVICE

        I certify that on 12/14/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            2
